       Case 3:19-cv-01533-VLB Document 46 Filed 11/26/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :        Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P.        :
LABONTE; MARILYN P. LABONTE, TRUSTEE       :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE        :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI,       :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF   :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
           Defendants.                     :        November 26, 2019
__________________________________________ :


THE GOLDBERG TRUSTEE’S MOTION FOR EXTENSION OF TIME TO RESPOND
           TO DEFENDANTS’ MOTION TO STAY DISCOVERY

     Pursuant to D. Conn. L. Civ. R. 7(b), the Plaintiff, James Berman, Chapter 7


                                       1
        Case 3:19-cv-01533-VLB Document 46 Filed 11/26/19 Page 2 of 4



Trustee (the “Goldberg Trustee”) for the substantively consolidated bankruptcy

estates of the debtors, Michael S. Goldberg, LLC, d/b/a Acquisitions Unlimited

Group, and Michael S. Goldberg, through his undersigned counsel, respectfully

moves for a two-week extension of time, from December 6, 2019, to and including

December 20, 2019, to file his response to the November 15, 2019, Motion to Stay

Discovery [Doc. No. 43] (the “MTS”) filed by defendants Scott LaBonte, Sally

LaBonte, Marilyn LaBonte, Roland LaBonte, Joseph W. Sparveri, Jr., CPA,

Lawrence J. Marks, Esq., Juliano & Marks, LLC, Paul Bourdeau, Esq., and Robert

A. Landino (collectively the “Defendants”).

      As good cause for the granting of the Goldberg Trustee’s requested relief,

the Goldberg Trustee states that the MTS, which seeks a stay of all discovery

until thirty (30) days after the Court decides the Defendants’ motions to dismiss

(that are unlikely to be filed until December 13, 2019) is supported by a thirty-

three (33) page memorandum of law and includes multiple arguments concerning

the Goldberg Trustee’s claims. In light of the Thanksgiving holiday as well as the

complex nature of the RICO-related arguments raised by the Defendants, the

Goldberg Trustee submits that an additional fourteen days is needed to permit

the Goldberg Trustee the time necessary to adequately brief the issues and

properly respond to the MTS.

      Pursuant to D. Conn. L. Civ. R. 7(b)(2) counsel for the Goldberg Trustee

inquired of counsel for the Defendants to obtain their respective position on the

Goldberg Trustee’s requested extension.        The Defendants consent to the

requested extension to December 20, 2019.



                                        2
        Case 3:19-cv-01533-VLB Document 46 Filed 11/26/19 Page 3 of 4



      This is the Goldberg Trustee’s first motion for extension of time with

respect to this time limitation.


                                   JAMES BERMAN, CHAPTER 7 TRUSTEE
                                   FOR THE SUBSTANTIVELY CONSOLIDATED
                                   ESTATE OF MICHAEL S. GOLDBERG, LLC
                                   AND MICHAEL S. GOLDBERG

                                   By: / s / Christopher H. Blau
                                   James M. Moriarty (ct21876)
                                   Christopher H. Blau (ct30120)
                                   ZEISLER & ZEISLER, P.C.
                                   10 Middle Street, 15th Floor
                                   Bridgeport, Connecticut 06604
                                   Tele: (203) 368-4234
                                   Fax: (203) 367-9678
                                   Email: jmoriarty@zeislaw.com
                                   cblau@zeislaw.com




                                       3
        Case 3:19-cv-01533-VLB Document 46 Filed 11/26/19 Page 4 of 4




                             CERTIFICATE OF SERVICE


      I hereby certify that on November 26, 2019, a copy of the foregoing Motion

was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operation of the

court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                               / s / Christopher H. Blau
                                              Christopher H. Blau (ct30120)




                                          4
